DETAILED ACTION
Claims 1-5, 7, 8, 10 and 12-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 29 December 2021 has been entered.
Response to Amendment
With regard to the Final Office Action from 08 July 2021, the Applicant has filed a response on 29 December 2021.
Claims 9 and 23-27 have been cancelled.
Response to Arguments
The independent claims have been amended in light of previously-presented claim 9 which was indicated as being allowable. The claims will be addressed in light of their current presentation in the following section.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Regarding claim 17 on page 8 line 8, please amend “previously-decoded” to read --previously-encoded--
Allowable Subject Matter
Claims 1-5, 7, 8, 10 and 12-19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
An audio decoder for providing a decoded audio information on the basis of an encoded audio information, the audio decoder comprising:
an arithmetic decoder for providing a plurality of decoded spectral values on the basis of an arithmetically-encoded representation of the spectral values; and
a frequency-domain-to-time-domain converter for providing a time- domain audio representation using the decoded spectral values, in order to acquire the decoded audio information;
wherein the arithmetic decoder is configured to select a mapping rule describing a mapping of a code value onto a symbol code in dependence on a context state;
wherein the arithmetic decoder is configured to determine the current context state in dependence on a plurality of previously- decoded spectral values;
wherein the arithmetic decoder is configured to detect a group of a plurality of previously-decoded spectral values, which fulfill, individually or taken together, a predetermined condition regarding their magnitudes, and to determine or modify the current context state in dependence on a result of the detection;
wherein the arithmetic decoder is configured to set the current context state to be within a range of values which signals the detection of a group of a plurality of previously-decoded adjacent spectral values which fulfill, individually or taken together, a predetermined condition regarding their magnitudes, in response to the detection; and
wherein the audio decoder is implemented using a hardware apparatus, or using a computer, or using a combination of a hardware apparatus and a computer.
Closest Prior Art
The reference of Choo (US 2010/0324912 A1) provides teaching for an arithmetic decoder (FIG. 1B Part 101) which decodes spectral values in an arithmetically encoded audio signal ([0059], [0067]), executed by a processor [0406], an arithmetic decoder which utilises frequency domain conversion through the use of an MDCT (whereas the decoder, which performs a reverse operation of the encoder to reconstruct the audio signal, would inherently rely on an inverse transformation such as an iMDCT) [0061], and n-tuple mapping which converts a code to a symbol using a probability mapping and considers a neighbouring context ([0100]-[0102]) with a previous content being considered during arithmetic decoding ([0102], [0115]). The process is executed by a processor [0406].
Kondo et al (US 2004/0184544 A1) provides teaching for switching to a different probability model for a current decoding state when the values (magnitudes) of the previously decoded units meet various threshold conditions [0107].
The prior art of record taken alone or in combination however fail to teach, inter alia, an audio decoder for providing decoded audio signal information which comprises an arithmetic decoder configured to set the current context state to be within a range of values signalling the detection of a group of prior decoded adjacent spectral values.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 7, 8, 10 and 12 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 13, the prior art of record taken alone or in 
combination fail to teach, inter alia, an audio encoder for providing encoded audio information based on input audio information which comprises an arithmetic encoder configured to set the current context state to be within a range of values signalling the detection of a group of previously encoded adjacent spectral values.
Claim 13 is hereby allowed over the prior art of record.
Dependent claims 14 and 15 depend on claim 13 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 16, the prior art of record taken alone or in 
combination fail to teach, inter alia, a method for providing decoded audio information based on encoded audio information which comprises setting the current context state to be within a range of values signalling the detection of a group of previously decoded adjacent spectral values.
Claim 16 is hereby allowed over the prior art of record.
With regard to independent claim 17, the prior art of record taken alone or in 
combination fail to teach, inter alia, a method for providing encoded audio information based on input audio information which comprises setting the current context state to be within a range of values signalling the detection of a group of previously encoded adjacent spectral values.
Claim 17 is hereby allowed over the prior art of record.
With regard to independent claim 18, the prior art of record taken alone or in 
combination fail to teach, inter alia, a non-transitory computer readable medium storing instructions which provide decoded audio information based on encoded audio information which comprises setting the current context state to be within a range of values signalling the detection of a group of previously decoded adjacent spectral values.
Claim 18 is hereby allowed over the prior art of record.
With regard to independent claim 19, the prior art of record taken alone or in 
combination fail to teach, inter alia, a non-transitory computer readable medium storing instructions which provide encoded audio information based on input audio information which comprises setting the current context state to be within a range of values signalling the detection of a group of previously encoded adjacent spectral values.
Claim 19 is hereby allowed over the prior art of record.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657